OPINION OF THE COURT
CHARLES O. MITCHELL, Circuit Judge
Appellant appeals her conviction for Loitering for the Purpose of Prostitution, Municipal Ordinance 614.107, City of Jacksonville, and Carrying a Concealed Weapon (knives), Section 790.01(1), Florida *47Statutes. Appellant argued below that Municipal Ordinance 614.107 is unconstitutional under the First Amendment and the seizure of knives from her person, pursuant to her arrest for a violation of Municipal Ordinance 614.107, was unlawful. The Circuit Appeal Court in Rivera v City of Jacksonville, 31 Fla.Supp. 2d 128 (4th Judicial Circuit, 1988), recently decided Municipal Ordinance 614.107 is unconstitutional on its face. This Court is bound by that decision and consequently, the Court finds Appellant’s conviction for Loitering for the Purpose of Prostitution is void.
Appellant argues that the seizure of concealed weapons from her was unlawful because the police found the knives pursuant to an arrest under an unconstitutional ordinance. However, at the time of Appellant’s arrest, Municipal Ordinance 614.107 had not been declared unconstitutional. The fact that a law is subsequently declared unconstitutional will not invalidate an arrest or seizure made pursuant to that law. Michigan v DeFillippo, 443 U.S. 31, 99 S.Ct. 2627, 61 L.Ed.2d 343 (1979). The police acted in good faith in arresting and searching Appellant. Therefore, the trial court did not err in denying Appellant’s Motion to Suppress. Therefore, it is
ORDERED AND ADJUDGED:
That Appellant’s conviction and sentence for Loitering for the Purpose of Prostitution, Municipal Ordinance 614.107, is VACATED and SET ASIDE and her conviction for Carrying a Concealed Weapon is AFFIRMED.
DONE AND ORDERED in Chambers, at Jacksonville, Duval County, Florida, this 21st day of April, A.D., 1989.